Reynolds, J.
In our decision of April 29, 1966 (25 A D 2d 793) we modified an award of the Court of Claims by eliminating, on authority of Brand v. State of New York (21 A D 2d 727), any award for consequential damages on the ground that benefits to the property as the result of the improvement outweighed any consequential damages sustained. Claimant thereafter made a timely motion for reargument on the question of the extent of such benefits which was granted. On reargument claimant asserts that the remaining property had no access to the Sunrise Highway extension, a limited, or non-access highway, and therefore received no substantial benefit from the construction. This contention is supported by the appropriation maps submitted to us on reargument and accordingly our decision of April 29, 1966 is amended so as to affirm the original award of the Court of Claims in its entirety. Order entered May 3, 1966 vacated and decision of April 29, 1966 amended so as to provide that the judgment appealed from be affirmed, with costs. Gibson, P. J., Herlihy and Aulisi, J J., concur; Taylor, J., not voting.